           Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                  *

       v.                                  *             Criminal No.: RDB-17-280

MARLAND MAYNOR,                     *

                                           *
       Defendant.
                                           *

*      *       *     *      *     *   *  *    *  *                      *      *      *
                                MEMORANDUM ORDER

       Defendant Marland Maynor (“Defendant” or “Maynor”) is currently serving a

mandatory minimum sentence of 180 months’ imprisonment for being a Felon in Possession

of a Firearm in violation of 18 U.S.C. § 922(g)(1). (Judgment, ECF No. 130.) On February 4,

2021, Maynor filed a pro se Motion for Compassionate Release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (ECF No. 159.) In his filing, Maynor argues that he is entitled to

compassionate release because the conditions at FCI Petersburg Medium, the Bureau of

Prisons (“BOP”) facility at which he is incarcerated, have left him susceptible to contracting

the COVID-19 virus. (Id.) Maynor’s submissions have been reviewed and no hearing is

necessary. See Local Rule 105.6 (D. Md. 2021). Maynor has not demonstrated health risks

sufficient for the Court to consider his request, and analysis under the sentencing factors

provided in 18 U.S.C. § 3553(a) does not support a reduction in his sentence. For the reasons

stated herein, Maynor’s Motion for Compassionate Release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) (ECF No. 159) is DENIED.

                                        BACKGROUND

                                               1
        Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 2 of 8



       On May 27, 2017, Maynor was charged as the sole defendant in a single-count

Indictment with being a Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1).

(Indictment, ECF No. 1.) On July 7, 2017, Maynor pled not guilty to the charge. (Arraignment,

ECF No. 17). Evidence at trial showed that on November 26, 2016, Marland Maynor was

stopped by Baltimore City police officers and a loaded revolver was recovered from his person.

(Presentencing Investigation Report, ECF No. 129.) Officers had been watching the 500 block

of Normandy Avenue in Baltimore when they observed Maynor enter the block and approach

another man standing in the road. (Id.) An officer watched Maynor lift the side of the hoodie

he was wearing and expose the brown grift of a handgun. (Id.) Officers then approached

Maynor and started to speak to him and signal him to put his hands up while the other officers

approached him from opposite sides. (Id.) An officer then raised Maynor’s hands over his

head, and another officer was able to see the handle of the firearm under the hooded

sweatshirt, at which point a black and brown colored Dan .367 handgun was recovered. (Id.)

Maynor resisted the officers’ attempts to put him in handcuffs. (Id.) The Defendant stipulated

at trial that prior to November 26, 2016, he had been convicted of a crime punishable by a

period of a year or more incarceration, and that his civil rights related to firearm possession

had not been restored. (Id.)

       On August 9, 2018, after a three-day jury trial, a jury found Maynor guilty of Count

One of the Indictment. (ECF No. 106.) On November 13, 2018, this Court imposed a

sentence of 180 months of imprisonment, consistent with the mandatory minimum sentence,

with credit for time served since June 12, 2017. (Judgment, ECF No. 130.) On February 4,

2021, Maynor, who is 42 years old, moved for his immediate release in light of the ongoing

                                               2
        Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 3 of 8



COVID-19 pandemic, asserting that the prison conditions create an “extraordinary and

compelling” reason for release. (Motion for Compassionate Release, ECF No. 159.) On March

12, 2021, the Office of the Federal Public Defender declined to supplement Maynor’s pro se

Motion. (ECF No. 161.) On March 20, 2021 Maynor supplemented his Motion pro se by

sending letters of support from friends. (ECF No. 162.) The Government has not filed a

response to Maynor’s Motion.

                                        ANALYSIS

       The First Step Act of 2018, Pub. L. No. 115–391, 132 Stat. 5194, established significant

changes to the procedures involving compassionate release from federal prison. Prior to the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons (“BOP”) with sole

discretion to file compassionate release motions with the Court. With the passage of the First

Step Act, defendants are now permitted to petition federal courts directly for compassionate

release whenever “extraordinary and compelling reasons” warrant a reduction in

sentence. The Act permits a defendant to seek a sentence reduction after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once

these mandatory conditions are satisfied, this Court may authorize compassionate release upon

a showing of “extraordinary and compelling reasons” warranting a reduction; that the

defendant is no longer a danger to the community; and a finding that a reduction in sentence

is consistent with the factors presented in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i);

U.S.S.G. § 1B1.13.

                                              3
          Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 4 of 8



   I.       Administrative Exhaustion Requirements.

         Maynor has satisfied the administrative exhaustion requirements of 18 U.S.C.

§ 3582(c)(1)(A). (See ECF No. 159-2 at 3-4.) Maynor sought compassionate release from the

Warden of his institution on November 4, 2020. (Id.) On December 11, 2020, this request was

denied. (Id.) As Maynor has exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on his behalf, Maynor motion is properly before this Court.

   II.       Extraordinary and Compelling Reasons.

         The United States Sentencing Commission is charged with defining “what should be

considered extraordinary and compelling reasons for sentence reduction” under 18 U.S.C.

§ 3582(c)(1)(A). 28 U.S.C. § 994(t). Of relevance here, the Commission has determined that

“extraordinary and compelling reasons” exist where a defendant is “suffering from a serious

physical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Additionally, the Commission has authorized the

Bureau of Prisons to identify other extraordinary and compelling reasons “other than, or in

combination with” the reasons identified by the Commission. U.S.S.G. § 1B1.13 cmt. n.1(D).

         Although potentially useful guides, neither the Sentencing Commission’s guidelines nor

the Bureau of Prisons’ regulations constrain this Court’s analysis. As Judge Blake of this Court

has recognized, the First Step Act embodies Congress’s intent to reduce the Bureau of Prisons’

authority over compassionate release petitions and authorizes the district courts to exercise

their “independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” United States v. Bryant, CCB-95-0202, 2020 WL 2085471, at *2

                                                 4
            Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 5 of 8



(D. Md. Apr. 30, 2020). Exercising that discretion, this Court has determined that a heightened

susceptibility to COVID-19 may present extraordinary and compelling reasons for a sentence

reduction. See, e.g., United States v. Hurtt, JKB-14-0479, 2020 WL 3639987, at *1 (D. Md. July

6, 2020).

       In his Motion, Maynor argues that he is entitled to compassionate release because

“exposure to the current COVID-19 pandemic that is ravaging the Federal prison system

equates to compelling and extraordinary circumstances.” (ECF No. 159 at 3.) He details the

conditions of the prison which do not allow for full social distancing and alleges that multiple

inmates have tested positive for COVID-19. (Id. at 4.) Maynor suggests that the only way to

protect inmates is to “release [all possible] prisoners to mitigate loss of life associated with

COVID-19.” (Id.) Notably, Maynor has not alleged any medical condition that makes him

particularly susceptible to contracting COVID-19. He neither claims that he has contracted

COVID-19 nor has had any symptoms of COVID-19. As Magistrate Judge Day of this Court

has aptly noted, “[t]he existence of the present pandemic, without more, is not tantamount to

a “get out of jail free card.”” United States v. Williams, No. PWG-13-544, 2020 WL 1434130 at

*3 (D. Md. March 24, 2020). Here, Maynor seeks to rely on the “existence of the present

pandemic” alone as an extraordinary and compelling reason for relief. This Court finds this

argument insufficient.

       Additionally, while the COVID-19 pandemic created an elevated risk for Defendant

Maynor and others in BOP facilities, the rollout of three vaccines for COVID-19 (Pfizer,

Moderna, and Johnson & Johnson), has lowered that risk in recent months. As Judge

Hollander of this Court has noted, the BOP has been receiving vaccine shipments since


                                               5
            Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 6 of 8



December 16, 2020. United States v. Graves, No. ELH-18-17, 20201 WL 1909631, at *8-9 (D.

Md. May 11, 2021) (citing Walter Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates

Soon               Thereafter,              Forbes                (Dec.                21,              2020),

https://www.forbes.com/sites/walterpavlo/2020/12/21/federal-bureau-of-prisons-starts-

vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f). Since then, vaccination

levels have increased: at FCC Petersburg, 1 where the Defendant is imprisoned, the BOP

reported as of July 29, 2021, that 378 staff members and 1,942 inmates (out of 2,165 total

inmates) have been inoculated with the vaccine. 2 Additionally, rates of infection have

decreased: there are currently no cases of COVID-19 at FCI Petersburg Medium. 3 Therefore,

the Court finds that since Maynor has not alleged any specific susceptibility to COVID-19, as

well as FCI Petersburg Medium’s falling COVID-19 infection figures and rising inoculation

figures, Maynor has not presented extraordinary and compelling reasons for relief.

    III.     Application of “Danger to the Community” Factors and 18 U.S.C. § 3553(a).

        Even if Maynor had presented extraordinary and compelling reasons for a sentence

modification, consideration of the sentencing factors under 18 U.S.C. § 3553(a) reveals that

he is nevertheless not a suitable candidate for early release. This Court must find extraordinary

and compelling circumstances, as well as that the defendant would not pose “a danger to the



        1
           BOP has not reported vaccination data for FCI Petersburg Medium specifically, the facility where
Defendant is incarcerated. Instead, BOP reports data for FCC Petersburg, which includes FCI Petersburg
Medium and FCI Petersburg Low.
         2 Staff who received their vaccination in the community rather than a BOP facility are not reflected in

these figures. https://www.bop.gov/coronavirus/ (last accessed July 29, 2021).
         3 Since the beginning of the COVID-19 pandemic, 257 inmates 22 83 staff have recovered from

COVID-19 at FCI Petersburg Medium. One inmate has died from COVID-19.
https://www.bop.gov/coronavirus/ (last accessed July 29, 2021).

                                                       6
         Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 7 of 8



safety of any other person or to the community,” U.S.S.G. § 1B1.13(2), and that a reduction

in sentence is consistent with the sentencing factors provided in 18 U.S.C. § 3553(a) in order

to grant such Motion.

       To determine whether a defendant poses a danger to the community, this Court must

consider a number of factors, including (1) the nature and circumstances of the offense; (2)

the weight of the evidence against him; (3) his history and characteristics; and (4) the nature

and seriousness of the danger he would pose to others upon his release.

See 18 U.S.C. § 3142(g). Analysis under 18 U.S.C. § 3553(a) involves consideration of some of

the same factors. Under § 3553(a), the court considers (1) Maynor’s personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offense; (3) the

need for a sentence to provide just punishment, promote respect for the law, reflect the

seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative

services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted

sentencing disparities among similarly-situated defendants. See United States v. Bryant, Crim No.

95-202-CCB-3, 2020 WL 2085471, at *4 (D. Md. Apr. 30, 2020).

       Looking at each of these factors, this Court finds that a reduction in Maynor’s sentence

is inappropriate. Maynor is an “armed career criminal” and has been found guilty as an adult

nine times, including three violent crimes. (Presentence Investigation Report, ECF No. 129 at

11.) Furthermore, the nature of Maynor’s current criminal case, possessing a firearm as a

previously convicted felon, is serious. Overall, Maynor’s history of recidivism and the nature

of his crime warranted the sentence initially imposed. A reduction at this time, when Maynor




                                               7
        Case 1:17-cr-00280-RDB Document 163 Filed 07/30/21 Page 8 of 8



has only served 20% of his sentence, would be inconsistent with the deterrent effect of the

sentence.

                                    CONCLUSION

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 30th day of

July, 2021, that Defendant Maynor’s Motion for Compassionate Release (ECF No. 159) is

DENIED.




                                                ________/s/___________
                                                Richard D. Bennett
                                                United States District Judge




                                            8
